UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported)May 19, 2014 Crexendo, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32277 87-0591719 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1615 S. 52nd Street, Tempe, AZ 85281 (Address of Principal Executive Offices) (Zip Code) (602) 714-8500 (Registrant’s Telephone Number, Including Area Code) Not applicable. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 6, 2014, Crexendo, Inc. (the “Company) held its annual meeting of stockholders.At the annual meeting, the following matters were submitted to the vote of the stockholders, with the results of voting on each such matter as set forth below: Proposal 1: The Company's stockholders approved a proposal to re-elect the following three Class I directors to the Company's Board of Directors, each to hold office until the 2016 annual meeting of stockholders (and until each such director's successor shall have been duly elected and qualified), with voting results as follows: Director Votes For Votes Withheld Steven G. Mihaylo David Williams Todd Goergen Proposal 2: The Company's stockholders approved a proposal to ratify the appointment of Deloitte & Touche, LLP as its independent registered public accounting firm for the fiscal year ending December 31, 2014, with voting results as follows: Votes For Votes Against Abstentions /Broker Non-votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Crexendo, Inc. Dated: May 19, 2014 By: /s/ Ronald Vincent Ronald Vincent Chief Financial Officer 3
